DETAILED ACTION
Applicant’s 10/12/2020 response to the previous 06/11/2020 Office action has been considered and entered.

This is the Second First Office Action on the Merits during examination and is directed towards claims 1-13 as amended and/or filed on 10/12/2020.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is August 3, 2015 (20150803).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority.

The present application is a National Stage of International Application No. PCT/EP2016/068595, filed on August 3, 2016, and designating the United States, which claims benefit to the United States Patent Application No. 62/200,611 filed on August 3, 2015, United States Patent Application No. 62/200,613 filed on August 3, 2015, and the United States Patent Application No. 62/218,538 filed on September 14, 2015.

Response to Amendments/Arguments
Applicant’s 10/12/2020 amendments to the independent claims and arguments in support thereof with respect to the rejections of claims as set forth in said previous 06/11/2020 Office action have been fully considered and they are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/228204 A1 to Zavoli; Walter B. et al. (Zavoli) and as set forth below US 20050089212 A1 to Mashitani, Ken  et al. (Mashitani).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5, 6, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as obvious over US 2009/228204 A1 to Zavoli; Walter B. et al. (Zavoli) in view of US 20050089212 A1 to Mashitani, Ken  et al. (Mashitani).

Regarding claim 1 Zavoli teaches as explained above and also in for example the Figure(s) 1, 2, 4 and 10 reproduced immediately below:

    PNG
    media_image1.png
    587
    812
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    610
    603
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    672
    771
    media_image4.png
    Greyscale

and associated descriptive texts including for example, paragraphs:
“[0041] FIG. 1 shows an illustration of a vehicle navigation coordinate system together with a selection of real world objects in accordance with an embodiment. As shown in FIG. 1, a vehicle 100 travels a roadway 102, that includes one or more curbs, road markings, objects, and street furniture, including in this example: curbs 104, lane and or road markings 105 (which can include such features as lane dividers or road centerlines, bridges, and overpasses), road side rails 108, mailboxes 101, exit signs 103, road signs (such as a stop sign) 106, and other road objects 110 or structures. Together, all of these road markings and objects, or a selection of the road markings and objects, can be considered a scene 107 for possible interpretation by the system. It will be evident that the scene, together with the road markings and objects, as shown in FIG. 1, is provided 

[0044] The navigation system further comprises a navigation logic 148. In accordance with an embodiment, the navigation logic includes a number of additional components, such as those shown in FIG. 2. It will be evident that some of the components are optional, and that other components may be added as necessary. At the heart of the navigation logic is a vehicle position determination logic 150 and/or object-based map-matching logic 154. In accordance with an embodiment, the vehicle position determination logic receives input from each of the sensors, and other components, to calculate an accurate position (and bearing if desired) for the vehicle, relative to the coordinate system of the digital map, other vehicles, and other objects. A vehicle feedback interface 156 receives the information about the position of the vehicle. This information can be used by the driver, or automatically by the vehicle. In accordance with an embodiment, the information can be used for driver feedback (in which case it can also be fed to a driver's navigation display 146). This information can include position and orientation feedback, and detailed route guidance. And 

[0111] FIG. 10 shows a flowchart of a method for sensor detected object characterization and map matching that uses sensor augmentation, in accordance with an embodiment. As shown in FIG. 10, in step 280, the system finds an (initial) position and heading information using GPS, inference, map-matching, INS, or similar positioning sensor. In step 282, the system uses on-board vehicle sensors to scan an image of the surrounding scene. In step 284, the system selects one or more objects from the scene for further identification. In step 286, the system determines object IDs for those objects and uses this information to compare with stored object IDs (such as from a map database) and to provide an accurate object identification. In step 288, the system can use the identified objects for updated position information, and to provide driver feedback.”

a method of determining a position of a vehicle relative to a digital map, the digital map comprising data representative of navigable elements of a navigable network along which the vehicle is travelling in para [0013];
“[0013] In accordance with an embodiment that uses scene matching, a system is provided which (a) extracts one or more scenes from the sensor-gathered or raw data; (b) builds a corresponding scene from a map-provided or stored version of the raw data; and (c) compares the two scenes to help provide a more accurate estimate of the vehicle position.”,


obtaining localisation reference data associated with the digital map for a deemed current position of the vehicle along a navigable element of the navigable network in para [0043] and [0063]:
“[0043] In some implementations the system and/or sensors can be embedded with or connected to software and a micro-processor in the vehicle to allow the vehicle to identify an object in the sensor output in real-time, as the vehicle moves. FIG. 2 shows an illustration of one embodiment of a vehicle navigation system. As shown in FIG. 2, the system comprises a navigation system 140 that can be placed in a vehicle, such as a car, truck, bus, or any other moving vehicle. Alternative embodiments can be similarly designed for use in shipping, aviation, handheld navigation devices, and other activities and uses. The navigation system comprises a digital map or map database 142, which in turn includes a plurality of object information. Alternately, some or all of this map database may be stored off-board and selected parts communicated to the device as needed. In accordance with an embodiment, some or all of the object records include information about the absolute and/or the relative position of the object (or raw sensor samples from objects). The navigation system further comprises a positioning sensor subsystem 162. In accordance with an embodiment, the positioning sensor subsystem includes a object characterization logic 168, scene matching logic 170, and a combination of one or more absolute positioning logics 166 and/or relative positioning logics 174. In accordance with an embodiment the absolute positioning logic obtains data from absolute positioning sensors 164, including for example GPS or Galileo receivers. This data can be used to obtain an initial estimate as to the absolute position of the vehicle. In accordance with an embodiment, the relative positioning logic obtains data from relative positioning sensors, including for example radar, laser, optical (visible), RFID, or radio sensors. This data can be used to obtain an estimate as to the relative position or bearing of the vehicle compared to an object. The object may be known to the system (in which case the digital map will include a record for that object), or unknown (in which case the digital map will not include a record). Depending on the particular implementation, the positioning sensor subsystem can include either one of the absolute positioning logic, or the relative positioning logic, or can include both forms of positioning logic.

[0063] FIG. 4 shows a flowchart of a method for sensor detected object characterization and map matching that uses scene matching, in accordance with an embodiment. As shown in FIG. 4, in step 200, the system finds an (initial) position and heading information using GPS, inference, map-matching, INS, or similar positioning sensor or combination thereof. In step 202, the on-board vehicle sensors can be used to scan or produce an image of the surrounding scene, including objects, road markings, and other features therein. In step 204, the 
 
wherein the location reference data comprises at least one depth map indicative of an environment around the vehicle projected on to a reference plane, the reference plane being defined by a reference line associated with the navigable element, each pixel of the at least one depth map being associated with a position in the reference plane associated with the navigable element along which the vehicle is travelling, and the pixel including a depth channel representing the distance to a surface of an object in the environment along a predetermined direction from the associated position of the pixel in the reference plane in paragraphs [0048-49, 0054, 0057 and 0058];
“[0057] Depending on which sensor(s) the vehicle employs, the scene can be produced as a matrix of radar returns, or laser reflections or color pixels. In accordance with an embodiment, features are included to make the data received from the two sources be as comparable as possible. Scaling or transformation can be included to perform this. In accordance with an embodiment, the navigation system can mathematically correlate the raw data in the two scenes. For example, if the scene is constructed as a 2D "image" (and here the term image is used loosely to also include such raw data as radar clusters and radio frequency signals), then the two scene versions (vehicle and map) can be correlated in two dimensions. If the scene is constructed as a 3D "image" then the two scene versions can be correlated in three dimensions. Considering again the example shown in FIG. 3, it will be seen that the two scenes shown therein are not in exact agreement, i.e. the sensed position and the map-specified position do not match up exactly. This could be because of errors in the position and orientation estimates of the vehicle, or the data in the map. In this example, the map object is still well within a CEP centered on the object sensed by the vehicle. Correlation can be performed on the three x y and z coordinates of the scene, to find the best fit and indeed the level of fit, i.e. the level of similarity between the scenes.” 

determining a function indicative of a variation in a lateral alignment offset between corresponding pixels of the localisation reference and real time sensor data depth maps with respect to longitudinal position of the pixels along the depth maps in paragraph [0059]; 
“[0059] In accordance with an embodiment, the scene can be a simple depiction of raw sensor resolution points, for example a binary data set placing a value of 1 in every resolution cell with a sensor return and a value of 0 everywhere else. In this instance, the correlation becomes a simple binary correlation: for example, for any lag in the 3D space, counting the number of cells that are 1 in both scenes and normalized by the average number of ones in both scenes. A search is made to find the peak of the correlation function, and the peak is tested against a threshold to determine if the two scenes are sufficiently similar to consider them a match. The x, y, z lags at the maximum of the correlation function then represent the difference between the two position estimates in coordinate space. In accordance with an embodiment the difference can be represented as an output of correlation by a vector in 2D, 3D, and 6 degrees of freedom respectively. This difference can be used by the navigation system to determine the error of the vehicle position, and to correct it as necessary.” 

Wherein it is understood that the 6 degrees of freedom connotes the claimed pixel positions and 



While it is considered that Zavoli teaches pixels in a depth map as explained above, since Applicant is of the opinion that Zavioli does not teach at least one depth map comprising a plurality of pixels in an image format that are indicative of an environment projected on a references plane then resort may be had to Mashito Figure 40 below:

    PNG
    media_image5.png
    762
    567
    media_image5.png
    Greyscale


And associated descriptive texts in for example, paras:
“[0246] FIG. 40 shows a principle of another distortion conversion for a depth map. Since the space, more strictly speaking, is radially observed from the user 10, the reduction processings in the X-axis and Y-axis directions are also combined. Here, the middle point between the eyes is used as the viewing position. The specific processings are done with the same formulas as in FIG. 36. Although the original depth map has Z values only, the X values and Y values are also stored when this calculation is done. The Z values are converted into pixel shift amounts in the X direction or the Y direction, and the X values and the Y values may be stored as offset values in relation to them.

[0247] In any case, the depth map converted by the distortion processing unit 174 and the original image are inputted to the two-dimensional image generating unit 178, where a synthesis processing of shifting in the horizontal direction is carried out to produce appropriate parallax. The details will be described later.


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of depth maps comprising a plurality of pixels in an image format indicative of an environment projected on a reference plane. 

Furthermore, all the claimed elements would continue to operate in the same manner as Zavioli would have parallax error compensation on the pixel level of the 3D image it is generating.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Mashitani to the prior art of Zavoli as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the method as claimed in claim 1, wherein the lateral alignment offset between corresponding pixels is based on the difference in the values indicated by the depth channel data of the pixels see Zavoli paragraphs [0058 and 0059] above.    

Regarding claim 5 and the limitation further comprising determining a longitudinal alignment offset between the depth maps of the localisation reference data and the real time scan data by calculating a correlation between the localisation reference data and the real time scan data see Zavoli paragraph [0058] above.      

Regarding claim 6 and the limitation the method as claimed in claim 5, further comprising using the determined longitudinal alignment offset to adjust the deemed current position to determine the position of the vehicle relative to the digital map see Zavoli paragraph [0058] above.      

Regarding claim 9 and the limitation further comprising shifting the depth maps relative to one another to longitudinally align the depth maps see Zavoli paragraph [0058] above.  

Regarding claim 12 and the limitation A non-transitory computer readable medium comprising computer readable instructions executable to cause a system to perform a method as claimed in claim 1 see the rejection of corresponding parts of claim 1 above.  

Regarding claim 13 see the rejection of corresponding parts of claim 1 above.  

Claims 3, 4, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/228204 A1 to Zavoli; Walter B. et al. (Zavoli) in view of US 20050089212 A1 to Mashitani, Ken  et al. (Mashitani) as applied to the claims above in view of US 20140379254 A1 to Miksa; Krzysztof et al. (Miksa).

Regarding claim 3 the combination of Zavoli above does not appear to expressly disclose however Miksa teaches the limitation wherein the step of determining the function indicative of the variation in lateral alignment offset with longitudinal position comprises determining an average lateral alignment offset of corresponding pixels of the depth maps in each of a plurality of vertical sections through the depth maps along the longitudinal direction of the depth maps in for example Figure 5 below:


    PNG
    media_image6.png
    516
    784
    media_image6.png
    Greyscale
 and associated descriptive texts in for example, paragraph;
“[0100] In the example illustrated in FIG. 5, the amplitude of the measurement signals are offset by an offset amount before performing the correlation procedure. For example, the range measurements by the laser sensor may be offset, so that the first measurement of the window has a value equal to zero or equal to a predetermined value (for example equal to the corresponding value of the set of landmark measurement data). Alternatively the range measurements by the laser sensor for may be offset so that the average amplitude across the window is equal to the average amplitude of the stored landmark measurement signal.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of averaging offset measurements. 

Furthermore, all the claimed elements would continue to operate in the same manner.    



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Miksa to the prior art combination of Zavoli as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 4 and the limitation the method as claimed in claim 3, wherein the function is obtained based upon the variation in the average lateral alignment offset determined for each vertical section along the longitudinal direction of the depth maps see the obviousness of the rejection of corresponding parts of claim 1 above and the teachings of Miksa and the rejection of corresponding parts of claim 3 above, i.e. Miksa para [0100] and [0135];
“[0135] The initial assumption for the system functionality is that the positioned system is equipped with geo positioning system with high variance of position estimation, i.e. GPS, or localization system based on cellular network. Initial positioning reduces area of possibly location of vehicle and allows to selection of potential landmark against which the vehicle will be positioned. The landmark and actual signal could be registered with different speeds thus the distance to time scale factor could be different. In such case the landmark searching will be realize using signal recognition method called Dynamic Time Wrapping (DTW) typically used in speech recognition. This technic allows comparing different length signals. In present approach a signals obtained from cars with different speeds. To remove influence of lateral positioning signals for correlation finding procedure should have removed average component (offset). The offset is used in next process of lateral positioning.” (Emphasis added).  

Regarding claim 7 and the limitation further comprising determining a lateral alignment offset between the depth maps, wherein the lateral offset is based on a most common lateral offset between corresponding pixels of the depth maps see the obviousness to combine Miksa and Zavoli in the rejection of corresponding parts of the claims above and the teachings of Miksa entoto.  

Regarding claim 8 and the limitation the method as claimed in claim 7, further comprising using the determined lateral alignment offset to adjust the deemed current position to determine the position of the vehicle relative to the digital map see the obviousness to combine Miksa and Zavoli in the rejection of corresponding parts of the claims above and the teachings of Miksa entoto.  

Regarding claim 10 and the limitation wherein: (i) a longitudinal alignment offset between the depth maps of the localisation reference data and the real time scan data is determined; (ii) then the determined longitudinal offset is used to adjust the deemed current position to determine an adjusted current position of the vehicle relative to the digital map; (iii) then the at least one depth map of the localisation reference data is recomputed based on the adjusted current position; (iv) then a lateral alignment offset between the recomputed depth map of the localisation reference data and the depth map of the real time scan data is determined; (v) then the determined longitudinal offset is used to further adjust the adjusted current position to determine a further adjusted current position of the vehicle relative to the digital map; (vi) then the at least one depth map of the localisation reference data is recomputed based on the further adjusted current 
“[0079] A vehicle position determination module or other logic 170 receives input from each of the sensors, and other components, to calculate an accurate position (and bearing if desired) for the vehicle, relative to the digital map, and landmarks or other features. A vehicle feedback interface 174 receives the information about the position of the vehicle. The information can be used for driver feedback 180 (in which case it can also be fed to a driver’s navigation display 178). This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance.

[0094] The bottom graph is a plot of the value of the correlation function as a function of position of the vehicle 4. In this example, a maximum value of the correlation function at a longitudinal travel distance of x=79. The maximum value of the correlation function is greater than a predetermined threshold and thus in this example it is determined that the measurement data successfully matches the stored landmark measurement data. The location of the vehicle 4 for which the maximum of the correlation value was obtained is determined to be the stored location associated with the stored landmark sensor measurement data (in this example, the location of the reference vehicle when the landmark sensor measurement data was originally recorded by the reference vehicle).

[0104] The stored landmark measurements for sensors corresponding to sensors 6, 12 are plotted as solid lines 224, 226 in FIG. 6b. The stored landmark measurements are representative of the measurements obtained from a vehicle travelling along the centre line of the road 201. It can be seen in FIG. 6b that the measurements 220, 222 by the sensors 6, 12 correlate well with the stored landmark measurements 224, 226, but that there are offsets between the measurements 220, 222 and the stored landmark measurements 224, 226. Those 

Regarding claim 11 and the limitation the method as claimed in claim 10, wherein steps (i)-(ix) are repeated until there is substantially zero longitudinal alignment offset and/or substantially zero lateral alignment offset and/or substantially zero heading offset between the recomputed depth map of the localisation reference data and the depth map of the real time scan data see the obviousness to combine Miksa and Zavoli in the rejection of corresponding parts of the claims above and the teachings of Miksa entoto.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art in pixel generated depth maps

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665
20210312                                                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665